
 
Exhibit 10.2
 
CANADIAN RECEIVABLES NOTE


U.S. $1,710,000.00
Houston, TX
June 3, 2011



FOR VALUE RECEIVED, the undersigned, 1607920 Alberta, Ltd., an Alberta, Canada
corporation (“Maker”), hereby unconditionally promises to pay to the order of
Stratum Holdings, Inc., a corporation organized and existing under the laws of
Nevada (“Payee”), the principal sum of U.S.$1,710,000.00, or such other amount
as may result from any adjustment to the Purchase Price in accordance with
Section 2.2(b) of the Stock Purchase Agreement; provided, however, that the
amount owed by Maker to Payee hereunder shall be limited to no more than the
amount of outstanding accounts receivable of Maker (which shall include the
accounts receivable on the books of the Company) on the date hereof, plus the
amount of the difference, if any, between the Purchase Price as adjusted upward
due in accordance with Section 2.2(b) of the Stock Purchase Agreement, and the
outstanding accounts receivable shown on the books and records of the Maker on
the date hereof that are actually collected by the Maker in the ordinary course
of business after the date hereof.


1.           Definitions.   When used in this Note, the following terms shall
have the respective meanings specified herein or in the Section referred to:


“Business Day” means a day upon which business is transacted by national banks
in Houston, Texas.


“Default” has the meaning ascribed to it in Section 6 hereof.


“Maximum Rate”  means, with  respect to the holder hereof, the maximum
non-usurious rate of interest which, under all applicable legal requirements,
such holder is permitted to contract for, charge, take, reserve, or receive on
this Note.  If the laws of the State of Texas are applicable for purposes of
determining the “Maximum Rate”, then such terms means the “weekly ceiling” from
time to time in effect under Texas Finance code 303.001, as amended, as limited
by Texas Finance Code 303.009.


“Note” means this Canadian Receivables Note.


“Pledge” means that certain Pledge and Security Agreement, dated of even date
herewith, by and between Payee and SB Group Holdings, Inc.


“Stock Purchase Agreement” means that certain Stock Purchase Agreement, dated
June 3, 2011, pursuant to which Maker purchased all of the issued and
outstanding capital stock of Decca Consulting, Ltd., an Alberta, Canada
corporation.


2.           Payment.  The principal on this Note shall be payable to Payee by
Maker upon the receipt by Maker, or by Decca Consulting, Inc. (the “Company”), a
wholly-owned subsidiary of Maker, within 5 Business Days of collections of good
funds received from customers of the Company on account of accounts receivable
of the Company in existence on the date of this Note.


All payments of principal and interest of this Note shall be made by Maker to
Payee in immediately available funds.


Should any installment of the principal on this Note become due and payable on
any day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day.


 
1

--------------------------------------------------------------------------------

 




3.           Security.  The payment of this Note is secured by the Pledge.


4.           Waivers.  Maker and each surety, endorser, guarantor, and other
party ever liable for  payment of any sums of money  payable upon this Note,
jointly and severally waive presentment, demand, protest, notice of protest and
non-payment or other notice of default, notice of acceleration, and intention to
accelerate, or other notice of any kind, and agree that their liability under
this Note shall not be affected by any renewal or extension in the time of
payment hereof, or in any indulgences, and hereby consent to any and all
renewals, extensions, indulgences, releases, or changes, regardless of the
number of such renewals, extensions, indulgences, releases, or changes.


No waiver by Payee of any of its rights or remedies hereunder or under any other
document evidencing or securing this Note or otherwise, shall be considered a
waiver of any other subsequent right or remedy of Payee; no delay or omission in
the exercise or enforcement by Payee of any rights or remedies shall ever be
construed as a waiver of any right or remedy of Payee; and no exercise or
enforcement of any such rights or remedies shall ever be held to exhaust any
right or remedy of Payee.


5.           Representations and Warranties.  Maker hereby represents and
warrants to Payee as follows:


 
(a)
Maker is a corporation, duly organized, validly existing and in good standing
under the laws of Alberta, Canada and has the power and authority to own its
property and to carry on its business in each jurisdiction in which it does
business.



 
(b)
Maker has full power and authority to execute and deliver this Note and to incur
and perform the obligations provided for herein, all of which have been duly
authorized by all proper and necessary action of the appropriate governing body
of Maker.  No consent or approval of any public authority or other third party
is required as a condition to the validity of this Note.



 
(c)
There is no event that is, or with notice of passage of time, or both, would be,
a Default under this Note and the Pledge.



 
(d)
This Note constitutes the valid and legally binding obligation of Maker,
enforceable against Maker in accordance with its terms.



 
(e)
There is no charter, bylaw, stock provision or other document pertaining to the
organization, power or authority of Maker and no provision of any existing
agreement, mortgage, indenture or contract binding on Maker or affecting Maker’s
property, which would conflict with or in any way prevent the execution,
delivery or carrying out of the terms of this Note and the Pledge.



All representations and warranties made under this Note shall be deemed to be
made at and as of the date hereof.


 
2

--------------------------------------------------------------------------------

 




6.           Default and Remedies.


A “Default” shall exist hereunder if any one or more of the following events
shall occur and be continuing:  (i) Maker shall fail to pay when due any
principal on this Note and after receipt of written notice from Payee, Maker
fails to make such payment within 15 days of receipt of  such notice (the “Cure
Period”); (ii)   this Promissory Note shall cease to be a legal, valid, binding
agreeable enforceable against Maker in accordance with its terms or shall in any
way be terminated or become or be declared ineffective or inoperative; (iii)
maker shall (A) apply for or consent to the appointment of a receiver, trustee,
intervenor, custodian or liquidator of itself or of all of substantially all of
its assets, (B)  be adjudicated a bankrupt or insolvent or file a voluntary
petition for bankruptcy or admit in writing that it is unable to pay its debts
as they become due, (C) make a general assignment for the benefit of creditors,
(D) file a petition or answer seeking reorganization or an arrangement with
creditors or to take advantage of any bankruptcy or insolvency laws, (E) file an
answer admitting the material allegations of, or consent to, or default in
answering, a petition filed against it in any bankruptcy, reorganization or
insolvency proceeding, or take corporate action for the purpose of effecting any
of the foregoing; (iv) an order, judgment or decree shall be entered by any
court of competent jurisdiction or other competent authority approving a
petition seeking reorganization of Maker or appointing a receiver, trustee,
intervenor or liquidator of any such person, or of all or substantially all of
its or their assets, and such order, judgment or decree shall continue unstayed
and in effect for a period of sixty (60) days.


If Maker fails or refuses to pay any part of the principal upon this Note after
receipt of written notice from Payee and expiration of the applicable Cure
Period, then Payee may, at its option (i) declare the entire unpaid balance of
principal of the Note to be immediately due and payable without presentment or
further notice of any kind which Maker waives pursuant to Section 4 herein (ii)
reduce any claim to judgment, and/or (iii) pursue and enforce any of Payee’s
rights and remedies under the Pledge or available pursuant to any applicable law
or agreement.


7.           Reporting Requirement.   Upon request, Maker shall provide to Payee
a report of the accounts receivable of the Maker on the date hereof, all
collections received since the date hereof (whether or not such collections have
been remitted to Payee), and an aging of such accounts receivable from the date
of invoice; provided, that Maker shall not make a request pursuant to this
clause 7 more frequently than weekly.


8.           Voluntary Prepayment.  Maker reserves the right to prepay
the  outstanding principal balance of, and all accrued but unpaid interest on,
this Note, in whole or in part, at any time and from time to time, without
premium or penalty.


9.           Costs.  If this Note is placed in the hands of an attorney for
collection, or if it is collected through any legal proceeding at law or in
equity, or in bankruptcy, receivership or other court proceedings, Maker agrees
to pay all costs of collection, including, but not limited to, court costs and
reasonable attorney’s fees, including all costs of appeal.


 
3

--------------------------------------------------------------------------------

 




10.           Notices.  Any notice that may be given by either Maker or Payee
shall be in writing and shall be deemed given upon the earlier of the time of
receipt thereof by the person entitled to receive such notice, or if mailed by
registered or certified mail or with a recognized overnight mail courier upon
two (2) days after deposit with the Post Office of the United States or Canada
or one (1) day after deposit with such overnight mail courier, if postage is
prepaid and mailing is addressed to Maker or Payee, as the case may be, at the
following addresses, or to a different address previously given in a written
notice to the other party:


                To Maker:
1607920 Alberta, Ltd.
 
3820 State Street
 
Santa Barbara, CA  93105
 
Attn:  Grant Haws
 
Telephone:  (805) 882-2200
 
Facsimile:  (805) 898-7114
   
                To Payee:
Stratum Holdings, Inc.
 
Three Riverway, Suite 1590
 
Houston, Texas 77056
 
Attn.: Chief Executive Officer
 
Telephone: (713) 479-7075
 
Facsimile: (713) 479-7080
 
With a copy to:
 
Haynes and Boone, LLP
 
One Houston Center
 
1221 McKinney Street, Suite 2100
 
Houston, Texas 77010
 
Attn:  Bryce D. Linsenmayer, Esq.
 
Telephone: (713) 547-2007
 
Facsimile: (713) 236-5540



11.           GOVERNING LAW.  THIS INSTRUMENT AND ALL ISSUES AND CLAIMS ARISING
IN CONNECTION WITH OR RELATING TO THE INDEBTEDNESS EVIDENCED HEREBY SHALL BE
GOVERNED AND CONSTRUED INACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND THE
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.


12.           ENTIRETY.  THE PROVISIONS OF THIS NOTE MAY BE AMENDED OR REVISED
ONLY BY AN INSTRUMENT IN WRITING SIGNED BY MAKER AND PAYEE.  THIS NOTE, THE
PLEDGE AND THE STOCK PURCHASE AGREEMENT EMBODIES THE FINAL, ENTIRE AGREEMENT OF
MAKER AND PAYEE AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUIBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF MAKER
AND PAYEE.  THERE ARE NO ORAL AGREEMENTS BETWEEN MAKER AND PAYEE.


 
4

--------------------------------------------------------------------------------

 




13.           WAIVER OF JURY TRIAL.  MAKER, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY KNOWINGLY, INTENTIONALLY, IRREVOCABLY, UNCONDITIONALLY
AND VOLUNTARYILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL, WAIVES,
RELINQUISHES AND FOREVER FOREGOES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING OT THIS NOTE OR
THE PLEDGE.


14.           Assignment.  Neither this Note nor any rights or obligations under
it are assignable without the express written consent of Maker and Payee.


15.           Parties in Interest.  This Note shall be binding upon and insure
to the benefit of each party hereto and their respective successors and assigns,
and nothing in this Note, express or implied, is intended to confer upon any
other person  any rights or remedies of any nature whatsoever under or by reason
of this Note.   Nothing in this Note is intended to relieve or discharge the
obligation of any third person to any party to this Note.


            16.                      Limited Recourse. Notwithstanding anything
in this Note to the contrary, the amount owed by Maker to Payee hereunder shall
be limited to no more than the amount of outstanding accounts receivable of
Maker on the date hereof, plus the amount of the difference, if any, between the
Purchase Price as adjusted upward due in accordance with Section 2.2(b), and the
outstanding accounts receivable shown on the books and records of the Maker on
the date hereof that are actually collected by the Maker in the ordinary course
of business after the date hereof.




(SIGNATURE PAGE FOLLOWS)

 


 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first written above and effective as of the date first written
above.



 
MAKER:
     
1607920 ALBERTA, LTD.
         
By:       /s/  Robert Olson                                
 
Name:  Robert Olson
 
Title:    Secretary
         
PAYEE:
     
STRATUM HOLDINGS, INC.
         
By:       /s/  D. Hughes Watler, Jr.                                           
 
Name:  D. Hughes Watler, Jr.
 
Title:    Chief Financial Office







6

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 


 
 

